Title: To Thomas Jefferson from James Madison, 15 October 1804
From: Madison, James
To: Jefferson, Thomas


               
                  
                     on or before 15 Oct. 1804
                  
               
               Perhaps the language may be a little more effectually guarded agst. the idea of making a sort of Stipulation the title to the appointment. All that can be effected is to strengthen his good dispositions, by his knowing that they were calculated on as a proof of his general merit, & by his committing himself for a perseverance in those dispositions, by conversations and declarations on the subject with friends whom he esteems
            